 In the Matter ofBIRDSBORO, STEELFOUNDRY & MACHINECo.'andS'rEELWORKERS ORGANIZING COMMITTEE,C.I.O.Case No. R-2513.-Decided May 27, 1941Jurisdiction:machinery and casting manufacturing industry.Investigation and Certification of Representatives:existence of question : stipu-lated ; election necessary.Unit Appropriate for Collective Bargaining:election ordered to determinewhether employees desire a single unit comprising two plants or two units,one for each plant.Mr. Charles A. Wolfe,of Philadelphia, Pa., for the Company.Mr. Darlington Hoopes,of Reading, Pa., for the S. W. O. C.Mr. Henry M. Koch,of Reading Pa., for the Association.Mr. Frederic B. Parkes, 2nd,of counsel to the Board,DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 21, 1941, Steel Workers Organizing Committee, C. I. O.herein called the S. W. O. C., filed with the Regional Director forthe Fourth Region (Philadelphia, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Birdsboro Steel Foundry & Machine Com-pany, Birdsboro, Pennsylvania, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On April 23, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On April 23, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the S. W. O. C.,and Birdsboro Steel Foundry & Machine Company Employee andBeneficial Association, herein called the Association, a labor organiza-32 N L. R B, No. 20.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion claiming to represent employees directly affected by the investiga-tion.Pursuant to notice, a hearing was held on April 28 and 29, 1941,atReading, Pennsylvania, before Jerome I. Macht, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Company,the S. W. O. C., and the Association were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearing,the Trial Examiner made various rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On May 9, 1941, theCompany and the Association filed briefs which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYBirdsboro Steel Foundry & Machine Company, a Pennsylvania cor-poration, operates two plants, one at Birdsboro, Pennsylvania, and theother at Reading, Pennsylvania, where it is engaged in the manu-facture, sale, and distribution of hydraulic machinery, rolling millmachinery, iron and steel castings, and rolls with the exception of themachining of the castings.The two plants are approximately 10miles apart.The principal raw materials used by the Company in-clude pig iron, iron ore, sand, brick, lumber, manganese, chrome, andscrap iron.During the past year, the Company purchased for useat its two plants raw materials valued in excess of $1,000,000, ofwhich approximately 75 per cent were purchased and shipped frompoints outside the State of Pennsylvania.During the same period,the Company manufactured and sold products valued in excess of$1,000,000, of which approximately 60 per cent were sold and shippedto points outside the State of Pennsylvania.The Company employsapproximately 1300 employees, of whom 1000-1100 are at the Birds-boro plant and approximately 200 are at the 'Reading plant.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is It, labor - organizationaffiliated with the Congress of Industrial Organizations, admittingemployees of the Company to membership.Birdsboro Steel Foundry & Machine Company Employee- and Bene-ficial Association is an unaffiliated labor organization, admitting em-ployees of the Company to membership. BIRDSBORO STEEL FOUNDRY & MACHINE CO.109III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the S. W. 0. C. and the Association eachrequested the Company to recognize it as the exclusivebargainingagency for certain of the Company's employees. The Companyrefusedto grant such recognition until either the S. W. 0. C. or the Associationwas certified by the Board. The parties further stipulated that boththe S. W. 0. C. and the Association represent a substantial numberof the Company's employees.IF.THE EFFECTOF THE! QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that' the questions concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V..THE APPROPRIATE UNITThe S. W. 0. C. contends that the unit appropriate for collectivebargaining purposes embraces all production and maintenance em-ployees of the Company's Birdsboro plant, with the exception of watch-men, special apprentices, photographers, draftsmen, laboratory em-ployees, office janitors, office and clerical help, timekeepers, storeroomemployees, truck drivers, and all supervisory employees,foremen,assistant foremen, day pushers, night pushers, and the master mechanic.The Company, claims that all hourly paid employees at both theBirdsboro and Reading plants, with the exception of supervisory em-ployees, comprise a single unit appropriate for collectivebargaining.The Association contends that the appropriate unit consists of allhourly paid and weekly paid employees of the Company at its twoplants, with the exception of supervisory employees and monthly paidemployees.As indicatedin SectionI, the Company operates two plants, one atBirdsboro and the other at Reading, Pennsylvania.The -Birdsboroplant is engaged in designing and building hydraulic machinery,rolling mill equipment, and general machinery and in the manufactureof steel castings for railroads and the general trade.The Readingplant is engaged in the manufacture of grinding machinery and ironcastings, and in the finishing of castings made at the Birdsboroplant.In general, steel castings are made at Birdsboroand ironcastings at Reading, although some iron work is done in therollingmill at Birdsboro. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe operations of the two plants are integrated to a considerabledegree.Products sold by the Company are not necessarily completedin the plant where their manufacture commenced.Machines andother products involving both steel and iron parts require the opera-tions of both plants for their completion.Furthermore, productsmanufactured at one plant are sometimes sent to the other to befinished for delivery to the customer.There is a considerable amount of interchange of employeesbetween the two plants.Employees are shifted from one plant to theother when the pressure of work requires more men or when certainespecially skilled workers are needed at one plant., The main officefor the two plants is at Birdsboro, where the accounts, records, andpay roll are kept.There is one central management covering bothplants.The supervisory officials divide their time between theReading and Birdsboro plants.The S. W. 0. C. commenced its organizational activities at theBirdsboro plant in February 1941. It has not attempted to organizethe Reading employees, although it has admitted to membership afew Reading workers who of their own initiative specifically soughttobecomemembers.The Association, on the other hand, hasextended its organization activities to both the Reading and Birds-boro plants.At the hearing an organizer for the S. W. 0. C.testified that the S. W. 0. C. had 528 members among the employeesat the Birdsboro plant, and counsel for the Association made an offerof proof to show a total of 780 members in the Association.From the foregoing it appears that the two plants night properlybe considered either as two separate bargaining units or as a singleunit.Under the circumstances we shall be guided by the desiresof the employees themselves.Since the record does not disclosethe employees' wishes, elections are necessary to make this deter-mination.We shall therefore direct that a separate election be heldamong the employees at each plant to determine whether they desiretobe represented for purposes of collective bargaining by theS.W. 0. C. or by the Association or by neither., If either theAssociation or the S. W. 0. C. receives a majority of the votes castby the employees of each plant, both plants will constitute a singleappropriate unit.If the S. W. 0. C. receives a majority of thevotes cast by employees in the Birdsboro plant, it will constitute aseparate appropriate unit.'SeeMatter of Allied Laboratories Inc (Pitman-MooreDivision)andIndianapolisSpecialty Union#465,affiliatedwith the International Printing Pressmen and Assistants'Union affiliatedwithAFL,23 N. L. R B. 184;Matter of First National Stoics, Inc.Providence DivisionandIndustrial Union and Mercantile Beneficial Association of Provi-dence, R I.,26 N.L. R. B. 1275. BIRDSBORO STEELFOUNDRY & MACHINE CO.111There remains for consideration the question of whether certainspecific groupsof employees should be included in the unit or units.The controversy between the parties involves the following employeeswhom the Association and the Company would include, and theS.W. O. C. would exclude on the ground that they are not produc-tion or maintenance workers :(1)Watchmenperform the customary duties of such employees.We shall exclude them from the voting units.2(2)Special apprenticesare recent college graduates, learning thebusinessby working in the various departments of the Birdsboroplant in preparation for positions as salesmen and superintendents.We shallexcludethem from the voting unit.(3)Photographers:One photographer takes pictures of machinerymanufactured in the two plants for the use of the Company's salespromotion department.The other is a "gammarey photographer,"taking X-ray pictures of castings to detect defects.Both are sal-aried employees.We shall exclude them from the voting units.(4)Draftsmenmake drawings of the machines ordered by cus-tomers; andwhen their designs are approved by the customers, themachinesare built according to the draftsmen's specifications.Weshall exclude them from the voting units.3(5)Laboratory employeesare test chemists and not researchworkers.They analyze the metals used in the production of ironand steel and make an analysis of the metal before it is poured orcast.No metal is poured without the authorization of a chemist.We shall exclude them froln the voting units.'(6) Office janitorsperform the customary duties of such employees.We shall exclude them from the voting units.6(7)Officeworkersare engaged in keeping the officerecords,accounts, and pay rolls and in other duties usually performed bysuch employees.We shall exclude them from the voting units 6'SeeMatter of Lincoln Engineering CompanyandTool & Die Makers Lodge688 ofthe InternationalAssociation,ofMachinists, Distract No.9,25 N L R B 930;Matteof 77ia Electric Auto-TriteConipany(itncl.eae KuinpeDivision) and United AutomobileWorkers of America,Local X02, offiliatedwith C I0 , 25 N.L R B 1296' SeeMatter of Alabama By-ProductsCoi pand Dtsti ict 50, United Mine Workers ofAmerica,13 N. L It B , 4274SeeMatter of Alabama By-Products CropandDi,tiict .0, United Mine Workers ofAmerica,13 N I,R B. 427.5 SeeMatter of Armour and Company of DelawareandFederal Local Union No 21088of the American Federation of Labor,26 N L R B. 1040SeeMatter of The Electric Auto-Lite Company(Buoleye Bumper Division)andUnited21 utomobile11'orlei s ofAmerica,Local 40?, affiliated with CI0 , 25 N. L R B 1290pMatter of Roberts Brothers,Inc.andFurnitureWorkers Union,Local No.1561, 8 N L.R B 925. 112DECISIONSOF NATIONALLABOR RELATIONS BOARD(8)Clerical employees, including timekeeperscollect time cardsat both plants which they file with the chief timekeeper.We' shallexclude them from the voting units.7(9)Storeroom employees:There are four such employees at theBirdsboro plant; none has supervisory powers'except the head of thedepartment.These employees give out parts and supplies requestedby the workmen. In our opinion these employees are in such closecontact with the production and maintenance workers that they shouldbe included in the voting unit.We shall include the three storeroomemployees who do not have supervisory powers but shall exclude thehead of the department.8(10)Truck drivers.The drivers and their helpers take raw mate-rials and castings and parts of machines from one plant to the other.Occasionally they deliver the finished products to the customers.Weshall exclude them from the voting units.The Company, the Association, and the S. W. O. C. request theexclusion of supervisory employees and foremen from the unit. 'TheS.W. OX. asks for the exclusion of the master mechanic.' Since -heismonthly paid, he would also be excluded by the Company and theAssociation.We shall accordingly exclude supervisory' employees,foremen, and the master mechanic from the voting units.However,as to the exclusion of assistant foremen, the parties are in disabree-ment.The S. W. O. C. would exclude them; the Company and theAssociation would include them, asserting that assistant foremen haveno supervisory powers and merely carry out the instructions of theforemen.We shall exclude them from the voting units 9VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by, and we shall accordingly direct, elec-tionsby secret ballot.We shall direct that the employees of the Com-pany eligible to vote in the elections shall be those employees who wereemployed during the pay-roll period immediately preceding the date7 SeeMatter of The ElectricAuto-LiteCompany(Buckeye Bumper Division) .andUnited AutomobileWorkers of America, Local402,affiliated withC.I.0.,25 N. LR B 1296;Matterof TheStolle CoiporalvonandMetalPolishers,Bufpeic,Platers andHelpersInternationalUnion,13 N. L R B 3708 SeeMatterof Birmingham TankCompany, Division of The Ingalls IronWorksCom-pany,Inc.andInternational Association of Bridge,Structural and Ornamental Iron117orkers,Shopmen's Local#539, 25 N L R. B 1306;Matterof Armourand Company ofDelawareandFederal LocalUnion No 21088of the American Federationof Labor,26.N. L.R.B 1046.9 SeeMatterofWillys Overland Motors,7ncandInternational Union, United Auto-mobile Workers of America,LocalNo.12,9N. L. R.B. 924.The S.W. O. C. also desiredthe exclusion of day pushers and night pushers.Since there is no evidence that thereare any employees in this category,we shall not passupon theirstatus. BIRDSBORO STEEL FOUNDRY & MACHINE CO. ;113of the Direction of Elections herein, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the abovefindings 'of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of employees of Birdsboro Steel Foundry & Machine Company,Birdsboro, Pennsylvania, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Birdsboro Steel Foundry & Machine Company, Birdsboro, Penn-sylvania, elections by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date, of, thisDirection, under the direction and supervision of the Regional Direc-tor for the Fourth' Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said, Rules and Regulations, among all production and main-tenance employees in' each of the two groups described below, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including storeroom employees and employ-ees who did not work during such pay-roll period because they wereill or on vacation or in the active military service or training of theUnited States or temporarily laid off, but excluding watchmen, spe-cial apprentices, photographers, draftsmen, laboratory employees,office janitors, office workers, clerical employees, timekeepers, truckdrivers and helpers, and all supervisory employees, foremen, assist-ant foremen, the master mechanic, and employees who have since quitor been discharged for cause :(1)Among all production and maintenance employees in the Birds-boro plant to determine whether they desire to be represented forthe purpose of collective bargaining by Steel Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,or by Birdsboro Steel Foundry & Machine Company Employee andBeneficial Association, or by neither; 114DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Among all production and maintenance employeesin the Read-ing plant to determine whether they desire to be represented for thepurpose of collective bargaining by Steel Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations, or byBirdsboro Steel Foundry & Machine Company Employee and Bene-ficial Association, or by neither.MR. EDWIN S.SMITH,dissenting :I dissent from the decision of the majority.For the reasons stated in my dissenting opinion in theAllis-Chalmers10and subsequentcases andinMatter of Allied Laboratories,Inc. (Pitman-Moore Division)andIndianapolis SpecialtyUnion#465, affiliated with the International Printing Pressmen and Assist-ants'Union affiliated with J. F. ofL.,1'1,I would find a single unitcomposed of the production and maintenance workers in both theReading and Birdsboro plants to be appropriate for purposes of col-lective bargaining.I dissent also from that portion of the decision ' which includesstoreroom employees in the voting units.The work of the store-room employees places them on the fringe of the functions of employ-ees admittedly in the units.Following the usual precedent of theBoard in excluding fringe groups at the request of one of the labororganizations involved, I would exclude storeroom employees fromthe voting units.1210Matterof Allis-ChalmersManufacturing CompanyandInternational Union, UnitedAutomobile Workersof America,Local248, 4N L. R B. 159.1123 N L R B 18412CfmyconcurrenceinMatterofUnion Switch and Signal CompanyandUnitedElectrical, 'Radio and MachineWorkers ofAmerica,Local 610.30 N. L R B 922,and casescited therein.